 1   Geri N. Kahn (State Bar Number 148536)
     geri@gerinkahn.com
 2   Law Office of Geri N. Kahn
     465 California Street, Suite 609
 3   San Francisco, CA 94104
     (415) 397-5446
 4   (707) 312-8271

 5   Attorney for Plaintiff

 6

 7
                                  IN THE UNITED STATES DISTRICT COURT
 8
                                FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10
     Denise Hoffmann,                                           Case No. 2:18−CV−01609−KJN
11
            Plaintiff,                                          Order on Stipulation of Extension of Time for
12                                                              Plaintiff to file brief in support of Motion for
     vs.                                                        Summary Judgment
13
     Nancy A. Berryhill, Commissioner of Social
14   Security,

15          Defendant.

16

17          Plaintiff, by and through his attorney of record, and Defendant, by and through her attorney of
18   record, hereby stipulate, subject to the approval of the Court, to a 30-day extension of time for Plaintiff’s
19   counsel to file a brief in support of his Motion for Summary Judgment, in light of the following:
20
            1.      Plaintiff has a family member who experienced a severe work related injury. Counsel has
21
                    had to travel out of town to provide care and make arrangements with hospital and
22
                    rehabilitation facilities. She will need to continue making out of town trips over at least
23
                    the next month. She needs additional time to complete the brief.
24
            2.      Plaintiff’s counsel has emailed Chantal Jenkins, Esq., defendant’s counsel. Ms. Jenkins
25
                    has indicated that she is agreeable to a 30- day extension of time for counsel to prepare her
26
                    brief.
27

28

30
                                                            1
31
 1         3.     Should the request be granted, Plaintiff’s brief will be due on July 12, 2019, Defendant’s

 2                reply brief on August 12, 2019, and Plaintiff’s optional response brief on August 26,

 3                2019.

 4

 5                                                      Respectfully submitted,

 6   Dated: June 12, 2019                               /s/ Geri N. Kahn
                                                        GERI N. KAHN
 7                                                      Attorney for Plaintiff
 8

 9

10   Dated: June 12, 2019                               /s/ Chantal Jenkins
                                                        CHANTAL JENKINS
11                                                      Special Assistant United States Attorney
                                                        (*By email authorization on June 12, 2019)
12
           ORDER
13
           Pursuant to stipulation, IT IS SO ORDERED.
14

15
     Dated: June 14, 2019
16

17
     hoff.1602
18

19

20

21

22

23

24

25

26
27

28

30
                                                        2
31
